Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 2-28-2022 is acknowledged. While some of the withdrawn claims are discussed in the following office action. This is done to promote compact prosecution in case the applicant’s amendment provides an allowable claim (i.e. the inventive concept of claim 2 is clearly claimed). It would appear that there may be rejoinder at that time. 

Specification
At the bottom of page 10, there is a typographical error. “29(B” should be “299B.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 7 says, “Midplane” and the specification calls this a “midline”. (claims 8 and 12 while not considered also have this issue. They are mentioned in case of rejoinder should claim 2 be allowed). Claims 13, 16 and 20 are mentioned for the same reason to promote compact prosecution should claim 2 be added to claim 1. In claim 13, “a net coupling ratio  comprising a sum of coupling ratios along a length of the coupling region” is not in the original specification. In claims 13 and 20, “a net coupling ratio within the coupling region comprises a sum of coupling ratios across a length of the coupling region” is not in the original specification. The original specification does not specify that there is “a first bend at a first end of the coupling portion of the second waveguide, or that there is a second bend at the second end of the coupling portion of the second waveguide such that the coupling portion of the second waveguide is positioned closer towards the coupling portion of the first waveguide” of claim 16. “A ring waveguide disposed on a substrate having a fixed shape” of claim 18 is not in the specification. It is not clear that this is possible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is misdescriptive because it claims that the second waveguide has a coupling portion “parallel” to a coupling portion of the first waveguide. The applicant has only disclosed/shown a straight waveguide and a ring waveguide (351). It is unclear what the term parallel means when it is not possible for a ring and a straight waveguide to be in parallel.  Claims 1 and 10 are broader than the disclosure, and therefore ambiguous, because it can read on two parallel waveguides. The disclosure only teaches specifics of a straight waveguide and a ring waveguide.
Claims 1 and 10 claim “based on an etch depth of the etch gap within the coupling region”. It does not appear that the etch variant tolerant shape  could be fabricated based on the “determined range of etch depths”. For example, the first sentence of paragraph 20 says that variations arise during fabrication. It does not appear that the specific  “etch depth” can be determined before fabrication, or that one could then fabricate the waveguide shapes without knowing the specific etch depths. The sequence of the steps does not make sense. Claim 10 has similar issues. It is unclear how the “etch-variant tolerant waveguide geometry” is determined or how this can be “based on an etch depth of the etch gap within the coupling region”. “Based on” is so broad that it is ambiguous. This is “overly broad” and could also read on more than the applicant has disclosed. In regard to claim 16, it is unclear how the bends provide positions the second waveguide closer to the coupling portion than the first waveguide (see objection to the specification).

In claim 9, “the optimization limit” lacks antecedent basis. In regard to claim 18, “a first waveguide” lacks antecedent basis. In claim 18, “a ring waveguide disposed on a substrate having a fixed shape” is not in the disclosure. It is not clear this is referring to. 

	The functional language in claim 1 in the “wherein” clause  which says, " wherein the shape of the second waveguide in the coupling region is configured to control a transverse mode profile of each of the one or more guided modes within the coupling portion of the second waveguide based on an etch depth of the etch gap within the coupling region between the shallow etch depth and the deep etch depth" is ambiguous. It is only stating a problem to be solved or a result to be achieved. One of ordinary skill in the art would not know from the claim terms what steps are encompassed by the claim. See MPEP 2173.05(g), seventh paragraph. Merely stating a result to be achieved without steps to provide the result is ambiguous. Taillaert et al (8948553, cited by applicant) teach that “performance depends strongly on the width of the waveguides (shape) and the width of the gap in between both (column 1, lines 56-59) which address the result to be achieved. 
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

The steps of claim 2 correct the problem if claimed in the proper order. 
	Claim 5 also only clams a problem to be solved/result to be achieved without providing the steps to provide this. 
	In claim 10, “wherein the coupling portion of the second waveguide comprises an etch-variation tolerant waveguide geometry configured to control a transverse mode profile of one or more guided modes within the coupling portion of the second waveguide based on an etch depth of the etch gap within the coupling region” is also a problem to be solved/result to be achieved. As is “the etch-variation tolerant waveguide geometry is configured such that the at least one guided mode of the one or more guided modes at a shallow etch depth of the etch gap is shifted away from the coupling portion of the first waveguide; and the etch-variation tolerant waveguide geometry is configured such that the at least one guided mode of the one or more guided modes at a deep etch depth of the etch gap is shifted towards the coupling portion of the first waveguide” of claims 11 and 19. This is also a problem in claims 13 and 20 (should be corrected in the case of rejoinder), which is not disclosed in the specification. This is also a problem in claim 16, which is not disclosed in the specification. 
	In claim 18, “wherein the bus coupling portion comprises an etch-variation tolerant geometry configured to control a transverse mode shift of a guided mode of light within the bus coupling portion” is merely a result to be achieved/problem to be solved. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 20 are mentioned below to promote compact prosecution should claim 2 be added to claim 1. The problems of these claims should be addressed if the applicant adds claim 2 to claim 1 (and similar features added to the other independent claims).

Claims 13, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13 and 20 specify that a “net coupling ratio” is the sum of coupling ratios along a length of the coupling region. From paragraphs 41 and 39, it is not clear that this is disclosed. For example, paragraph 39 says, ”and indicates the net coupling ratio for instances of the directional coupler design at the shallow etch depth to the deep etch depth” as is a formula that is different than claims 13 and 20.

Claims 1-3, 5-7, 9-11 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a ring next to a straight waveguide, does not reasonably provide enablement for two parallel waveguides.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 1 appears to have a 112 issue because it claims that the second waveguide has a coupling portion “parallel” to a coupling portion of the first waveguide. The applicant has only disclosed/shown a straight waveguide and a ring waveguide. It is not possible for a straight waveguide to be parallel to a ring. There is no portion of the ring that can be “parallel” to a ring.  This leads to issues with “scope of enablement”. The applicant only discloses in detail/drawings a straight waveguide and a ring waveguide. Independent (and some dependent claims) read on a straight waveguide and a non-ring waveguide, this is more than the applicant has disclosed. Merely mentioning that this could be used in other coupling components does not necessarily provide an enabling disclosure when there are no details of how this would operate with other than a ring resonator.
Claims 1 and 10 claim “based on an etch depth of the etch gap within the coupling region”. While claim 1 claims “determining a range of etch depths for the directional coupler”, it does not appear that the “range of etch depths” are determined prior to fabricating. It does not appear that the etch variant shape  could be fabricated based on the “determined range of etch depths”. The claims do not provide specifics about how the “etch variation tolerant shape” is determined. For example, the first sentence of paragraph 20 says that variations arise during fabrication. It does not appear that the specific  “etch depth” can be determined before fabrication, or how one determines the etch variation tolerant shape” if they are based on the etch depth of the etch gap without knowing the specific etch depths. If the specific etch depths have variations because of the fabrication process, how does one know what the etch depths are in order to determine the etch variation tolerant shape? The sequence of the steps do not make sense. Claim 10 has similar issues. It is unclear how the “etch-variant tolerant waveguide geometry” is determined or how this can be “based on the etch depth of the etch gap within the coupling region”. “Based on” is so broad that it is ambiguous. This is “overly broad” and could also read on more than the applicant has disclosed. While applicant has disclosed the specifics of claim 2, applicant has not disclosed any manner of determining the shape of the second waveguide “based on an etch depth of the etch gap” of claims 1 and 10 using any steps other than those of claim 2. Figure 3B, which relates to step 306 of figure 3A, is done during the fabrication process. This is not clear from claims 1 and 10. Claim 18 has similar issues. The “wherein” clause reads on more than the applicant has disclosed. 
The claims are claimed so broadly that they are claiming more than the applicants have disclosed. They are claiming all ways of determining a shape of an etch tolerant shape of a coupling portion “based on an etch depth of the etch gap”, while the applicants have only disclosed a very specific method of that of claim 2. They are claiming all ways of determining the shape which is more than they have disclosed. For example, see the second sentence of the 8th paragraph of Ultracompact directional couplers realized in InP by utilizing feature size dependent etching (optica.org). They teach a width of the groove was 120 nm, width of the ridge waveguide is 1.2 micrometers for both the deep and the shallow ridge parts in order to maintain single mode propagation”. While this obviously reads on the claims, it is a completely different method than disclosed by the applicant.  See LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336 (Fed. Cir. 2005) in which the judge said, “By analogy, suppose that an inventor created a particular fuel-efficient automobile engine and described the engine in such detail in the specification that a person of ordinary skill in the art would be able to build the engine. Although the specification would meet the requirements of section 112 with respect to a claim directed to that particular engine, it would not necessarily support a broad claim to every possible type of fuel-efficient engine, no matter how different in structure or operation from the inventor’s engine. The single embodiment would support such a generic claim only if the specification would “reasonably convey to a person skilled in the art that [the inventor] had possession of the claimed subject matter at the time of filing” . . . and would “enable one of ordinary skill to practice ‘the full scope of the claimed invention.’”.
The claims do not meet the enablement requirement if the claims read on than the applicant has disclosed (any way of determining a shape). 
The original specification does not specify that there is “a first bend at a first end of the coupling portion of the second waveguide, or that there is a second bend at the second end of the coupling portion of the second waveguide such that the coupling portion of the second waveguide is positioned closer towards the coupling portion of the first waveguide” of claim 16.

Conclusion with no prior art rejection

Claim 2 is drawn to the inventive concept. It explains how the problem is solved, or the result is achieved. At present, the steps of claim 1 are confusing with regard to claim 2. Although claim 2 has allowable subject matter, it is not claimed clearly because of issues with claim 1. 
That art is not used against the claims is not an indication that the claims are allowable. The 112 problems cause a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult for the examiner to ascertain what the applicant feels is the claimed invention.
The scope of the claims is unclear as discussed above.  As a result, a meaningful formulation of art rejections cannot be done at this time.  See MPEP 2173.06 II, 2nd paragraph:
… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. … a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 
See also Ex Parte Timothy J.O. Catlin and Kevin T. Rowney, the appeal of 09/167,315, Appeal No. 2007-3072, decided Feb. 3, 2009, page 12:
… A rejection of a claim, which is so indefinite that "considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. §103 thereon.) … 
(https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/prec/fd073072.pdf).

	
Taillaert et al (8948553, cited by applicant) teach that “performance depends strongly on the width of the waveguides (shape) and the width of the gap in between both” (column 1, lines 56-59) which address the result to be achieved. See also column 13, lines 21-25 (shape can be rectangular). 
Shi et al (Ultracompact directional couplers realized in InP by utilizing feature size dependent etching (optica.org)) teach two waveguides (figure 3a shows two waveguides), etch gap (gap between two waveguides in the coupling region). This obviously includes an etch variation tolerant waveguide geometry configured to control a transversal mode profile. 
In regard to “wherein” clauses of claims 10 and 18, these are intended results/problems to be solved. There is no structure recited with sufficient detail to achieve the claimed result, the claim element would not be limited by a mere expression of intended result. In that Shi et al teach the same elements of the claims, the intended use appear2 to read on Shi et al.
Doyland (7532789) teaches a ring waveguide (in the ring resonator) disposed on a substrate having a fixed shape (appears to be a fixed shape, 220a ring (if applicant’s has a fixed shape, it would appear that Doyland’s is also – see 112 issues) and comprising a ring coupling portion (resonator would have a ring coupling portion , bottom part of 140 and/or 150); a bus waveguide (top waveguide in figure 1) disposed on the substrate comprising a bus coupling portion (top part of 140 and/or 150); an etch gap separating the bus waveguide and the first waveguide (space between two waveguides in 140 and/or 150); a coupling region comprising the bus coupling portion, the ring coupling portion, and an etch coupling portion of the etch gap (within 140 and/or 150). 
See figures 1-2 of Chen et al (JP 113777705).  Look at figure 1 of Baets et al (2017/0003454). See paragraph 35 of Osinski et al (2010/0034223). Prinzen (Fabrication tolerances of SOI based directional couplers and ring resonators (optica.org)) teaches fabrication tolerances. 
See the first sentence of the abstract of Mikkelson (cited by applicant).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883